Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 9/14/22 has been entered. Claims 2 and 10 have been canceled.  Claims 1, 3-4, 9, 11-12, and 17 have been amended.  Claims 1, 3-9, and 11-17 remain pending in the application.
Applicant’s amendments to the Claims and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed 6/14/22.
Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive. 
With regards to claims 1, 9, and 17, Applicant has argued that Virtue (U.S. 2017/0234231) fails to disclose “obtaining, during a current operating cycle of the engine, at least one value of at least one engine parameter prior to a shutdown of the engine, the at least one value of the at least one engine parameter comprising a maximum value of a first temperature internal to the engine, the maximum value reached during a last operating cycle of the engine” (see Remarks filed 9/14/22, Pages 7-8).  More specifically, Applicant argues that Virtue “is silent with regards to obtaining the heat state of the engine during its last operating cycle”.  The Examiner does not find this argument persuasive.  Virtue discloses that Tcore shutdown is “the current or most recently determined heat state of the engine” (Para 58) and that the heat state of the engine is determined as the engine is being run (Para 57).  Therefore, Tcore shutdown must be obtained during its last operating cycle.  Additionally, T3 is relied upon as an engine parameter and Virtue similarly describes that T3 is determined as the engine is being operated (Para 57) and thereby must have been obtained during a last operating cycle of the engine.
With regards to claims 1, 9, and 17, Applicant has argued that Virtue (U.S. 2017/0234231) fails to disclose “obtaining, during a current operating cycle of the engine, at least one value of at least one engine parameter prior to a shutdown of the engine, the at least one value of the at least one engine parameter comprising a maximum value of a first temperature internal to the engine, the maximum value reached during a last operating cycle of the engine” (see Remarks filed 9/14/22, Pages 7-9).  More specifically, Applicant argues Virtue is “silent with regards to obtaining a maximum internal temperature of the engine during a last operating cycle of the engine”.  The Examiner does not find this argument persuasive.  Virtue describes that T3 is determined as the engine is being operated (Para 57) and thereby must have been obtained during a last operating cycle of the engine and also must include a maximum value.  In a scenario that a single value of T3 is determined, then that value must be a maximum value.  In a scenario that a plurality of values of T3 are determined, then a value of T3 in that plurality must be a maximum value - whether it be that one of the T3 values is higher than the others, thereby making that value of T3 a maximum value, or that plural values of the T3 values are equal and highest thereby making those the maximum value.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-9, 12-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Virtue, Jr. et al. (U.S. 2017/0234231).
Re claim 1:
Virtue discloses a rotor bow mitigation method (Figs. 4-5 (see Paras 24-25)) for an aircraft engine (10, gas turbine engine - Para 39 (a type of aircraft engine per Para 2)), the method comprising, at a processing device (102, controller - Para 46 (a type of processing device as described in Para 46)): 
obtaining, during a current operating cycle of the engine, at least one value of at least one engine parameter (Tcore- shutdown, current or most recently determined heat state of the engine - Para 58 (a type of at least one value of at least one engine parameter); T3, compressor exit gas temperature - Para 56; 132 - vibration data from vibration signal processing (Tcore shutdown, T3, and 132 are collectively at least one engine parameter)) prior to a shutdown of the engine (Paras 57-58 - “…heat state of the engine 10 during use or Tcore is determined or synthesized by the core temperature model 204 as the engine 10 is being run… At engine shutdown, the current or most recently determined heat state of the engine or Tcore shutdown of the engine 10 is recorded…” (Tcore shutdown is Tcore at shutdown and Tcore is described being determined as the engine is being run and therefore Tcore shutdown is obtained during a current operating cycle prior to shutdown of the engine); Para 27 - “T3 and W25 are determined or synthesized by the onboard model 202 and/or the controller 102 as the engine 10 is being operated” (for T3 to be determined as the engine is being operated requires obtaining T3 during a current operating cycle of the engine prior to shutdown of the engine); Para 73 - “…At block 302 , the controller 102 receives a vibration input indicative of an actual vibration level of the gas turbine engine 10 and a speed input indicative of a rotor speed of the gas turbine engine 10…” (see Fig. 7 where vibration is shown plotted against rotor speed which indicated vibration level is obtained while engine is being operated)), the at least one value of the at least one engine parameter (Tcore shutdown, T3, and 132) comprising a maximum value of a first temperature internal to the engine (T3, compressor exit temperature - Para 56 (T3 is shown as a type of temperature internal to engine 10 in Fig. 1), the maximum value reached during a last operating cycle of the engine (Para 57 - “T3 and W25 are determined or synthesized by the onboard model 202 and/or the controller 102 as the engine 10 is being operated.” (T3 is described being obtained while engine is being operating and therefore must include a maximum value reached during a last operating cycle of the engine)); 
measuring a second temperature external to the engine (T2, ambient temperature of the air provided to the inlet of the engine 10 - Para 59)(Para 59 - “During an engine start sequence…bowed rotor start risk model 206 is also provided with…ambient temperature of the air provided to the inlet of the engine 10 Tinlet or T2.  T2 is a sensed value…”); 
determining a motoring duration (tmotoring, estimated period of motoring - Para 60) and a motoring interval (Para 64 - “…The bowed rotor start risk model 206 can output the motoring time tmotoring to a motoring controller 208. The motoring controller 208 uses a dynamic control calculation in order to determine a required valve position of the starter valve 116A, 116B used to supply an air supply or starter air supply 114 to the engine 10 in order to limit the motoring speed of the engine 10 to the target speed Ntarget due to the position of the starter valve 116A, 116B… the dynamic control of the valve position (e.g., open state of the valve (e.g., fully open, 1/2 open, 1/4 open, etc.) in order to limit the motoring speed of the engine 10) is controlled via duty cycle control (on/off timing using pulse width modulation) of electromechanical device 110 for discrete starter valve 116A…” (on/off timing of starter valve is a type of motoring interval (see Para 28 of instant specification))) for the engine (10) based on at least the first temperature and on the second temperature (Para 60 - “…bowed rotor start risk model 206 maps core temperature model data with time data and ambient temperature data to establish a motoring time tmotoring…”; Para 64 - “…The bowed rotor start risk model 206 can output the motoring time tmotoring to a motoring controller 208. The motoring controller 208 uses a dynamic control calculation in order to determine a required valve position of the starter valve 116A, 116B used to supply an air supply or starter air supply 114 to the engine 10 in order to limit the motoring speed of the engine 10 to the target speed Ntarget due to the position of the starter valve 116A, 116B… the dynamic control of the valve position (e.g., open state of the valve (e.g., fully open, 1/2 open, 1/4 open, etc.) in order to limit the motoring speed of the engine 10) is controlled via duty cycle control (on/off timing using pulse width modulation) of electromechanical device 110 for discrete starter valve 116A…”); and  
upon detecting a start indication for the engine (Para 63 - “…during an engine command start…”), motoring the engine for the motoring duration and at the motoring interval (Paras 63 and 64 - “…during an engine command start, the bowed rotor start risk model 206 of the system 200 may be referenced…in order to determine the duration of the modified start sequence wherein motoring of the engine 10 at a reduced speed Ntarget without fuel and ignition is required… The bowed rotor start risk model 206 can output the motoring time tmotoring to a motoring controller 208. The motoring controller 208 uses a dynamic control calculation in order to determine a required valve position of the starter valve 116A, 116B used to supply an air supply or starter air supply 114 to the engine 10 in order to limit the motoring speed of the engine 10 to the target speed Ntarget due to the position of the starter valve 116A, 116B… the dynamic control of the valve position (e.g., open state of the valve (e.g., fully open, 1/2 open, 1/4 open, etc.) in order to limit the motoring speed of the engine 10) is controlled via duty cycle control (on/off timing using pulse width modulation) of electromechanical device 110 for discrete starter valve 116A”).
Re claim 4:
Virtue discloses the method (Figs. 4-5) of claim 1 (as described above), wherein obtaining the at least one value of the at least one engine parameter further comprises obtaining at least one of an elapsed time since a last shutdown of the engine, a period of time spent by the engine at ground idle prior to the last shutdown of the engine, and a vibration level of the engine (10)(see Fig. 4 at 132, Fig. 5 at 302, Para 51, and Para 73 (“vibration data 132 from vibration signal processing 130”)).
Re claim 5:
Virtue discloses the method (Figs. 4-5) of claim 1 (as described above), wherein measuring the second temperature (T2) comprises measuring at least one of an inlet temperature of the engine (10) and an outside air temperature (Para 59 - “…ambient temperature of the air provided to the inlet of the engine 10…”).
Re claim 7:
Virtue discloses the method (Figs. 4-5) of claim 1 (as described above), wherein motoring the engine (10) comprises rotating the engine (10) at a rotational speed lower than a resonant speed (Para 38 - “…During a dry motoring sequence, a starter air pressure valve can be modulated to limit high rotor speed below high spool resonance speed and prevent rub during dry motoring operation…”) of a rotor (Para 38 - “…During a dry motoring sequence, a starter air pressure valve can be modulated to limit high rotor speed below high spool resonance speed and prevent rub during dry motoring operation…”) of the engine (10), for the motoring duration and at the motoring interval (Paras 63 and 64 - “…during an engine command start, the bowed rotor start risk model 206 of the system 200 may be referenced…in order to determine the duration of the modified start sequence wherein motoring of the engine 10 at a reduced speed Ntarget without fuel and ignition is required… The bowed rotor start risk model 206 can output the motoring time tmotoring to a motoring controller 208. The motoring controller 208 uses a dynamic control calculation in order to determine a required valve position of the starter valve 116A, 116B used to supply an air supply or starter air supply 114 to the engine 10 in order to limit the motoring speed of the engine 10 to the target speed Ntarget due to the position of the starter valve 116A, 116B… the dynamic control of the valve position (e.g., open state of the valve (e.g., fully open, 1/2 open, 1/4 open, etc.) in order to limit the motoring speed of the engine 10) is controlled via duty cycle control (on/off timing using pulse width modulation) of electromechanical device 110 for discrete starter valve 116A”, and Para 38 - “…During a dry motoring sequence, a starter air pressure valve can be modulated to limit high rotor speed below high spool resonance speed and prevent rub during dry motoring operation…”).
Re claim 8:
Virtue discloses the method (Figs. 4-5) of claim 1 (as described above), wherein motoring of the engine is automatically initiated upon detecting the start indication for the engine (Para 38 - “…automated initiation of a dry motoring sequence prior to engine start…” and Para 82 - “…controller 102 may be programmed to automatically take the necessary measures in order to provide for a modified start sequence without pilot intervention other than the initial start request…”).
Re claim 9:
Virtue discloses a rotor bow mitigation system (200, a system 200 for bowed rotor start mitigation - Para 55 (see Fig. 4)) for an aircraft engine (10, gas turbine engine - Para 39 (a type of aircraft engine per Para 2)), the system (200) comprising: 
a memory (Para 46 - “…controller 102 may include memory to store instructions that are executed by one or more processors…” (element 102 is part of element 200 as shown in Fig. 4)); and 
a processing unit (102, controller - Para 46 (a type of processing unit as described in Para 46 - “…controller 102 may include…one or more processors…”; element 102 is part of element 200 as shown in Fig. 4)) coupled to the memory (Para 46 - “…controller 102 may include memory to store instructions that are executed by one or more processors…”) and configured for: 
obtaining, during a current operating cycle of the engine, at least one value of at least one engine parameter (Tcore- shutdown, current or most recently determined heat state of the engine - Para 58 (a type of at least one value of at least one engine parameter); T3, compressor exit gas temperature - Para 56; 132 - vibration data from vibration signal processing (Tcore shutdown, T3, and 132 are collectively at least one engine parameter)) prior to a shutdown of the engine (Paras 57-58 - “…heat state of the engine 10 during use or Tcore is determined or synthesized by the core temperature model 204 as the engine 10 is being run… At engine shutdown, the current or most recently determined heat state of the engine or Tcore shutdown of the engine 10 is recorded…” (Tcore shutdown is Tcore at shutdown and Tcore is described being determined as the engine is being run and therefore Tcore shutdown is obtained during a current operating cycle prior to shutdown of the engine); Para 27 - “T3 and W25 are determined or synthesized by the onboard model 202 and/or the controller 102 as the engine 10 is being operated” (for T3 to be determined as the engine is being operated requires obtaining T3 during a current operating cycle of the engine prior to shutdown of the engine); Para 73 - “…At block 302 , the controller 102 receives a vibration input indicative of an actual vibration level of the gas turbine engine 10 and a speed input indicative of a rotor speed of the gas turbine engine 10…” (see Fig. 7 where vibration is shown plotted against rotor speed which indicated vibration level is obtained while engine is being operated)), the at least one value of the at least one engine parameter (Tcore shutdown, T3, and 132) comprising a maximum value of a first temperature internal to the engine (T3, compressor exit temperature - Para 56 (T3 is shown as a type of temperature internal to engine 10 in Fig. 1), the maximum value reached during a last operating cycle of the engine (Para 57 - “T3 and W25 are determined or synthesized by the onboard model 202 and/or the controller 102 as the engine 10 is being operated.” (T3 is described being obtained while engine is being operating and therefore must include a maximum value reached during a last operating cycle of the engine));
measuring a second temperature external to the engine (T2, ambient temperature of the air provided to the inlet of the engine 10 - Para 59)(Para 59 - “During an engine start sequence…bowed rotor start risk model 206 is also provided with…ambient temperature of the air provided to the inlet of the engine 10 Tinlet or T2.  T2 is a sensed value…”);
determining a motoring duration (tmotoring, estimated period of motoring - Para 60) and a motoring interval (Para 64 - “…The bowed rotor start risk model 206 can output the motoring time tmotoring to a motoring controller 208. The motoring controller 208 uses a dynamic control calculation in order to determine a required valve position of the starter valve 116A, 116B used to supply an air supply or starter air supply 114 to the engine 10 in order to limit the motoring speed of the engine 10 to the target speed Ntarget due to the position of the starter valve 116A, 116B… the dynamic control of the valve position (e.g., open state of the valve (e.g., fully open, 1/2 open, 1/4 open, etc.) in order to limit the motoring speed of the engine 10) is controlled via duty cycle control (on/off timing using pulse width modulation) of electromechanical device 110 for discrete starter valve 116A…” (on/off timing of starter valve is a type of motoring interval (see Para 28 of instant specification))) for the engine (10) based on at least the first temperature and on the second temperature (Para 60 - “…bowed rotor start risk model 206 maps core temperature model data with time data and ambient temperature data to establish a motoring time tmotoring…”; Para 64 - “…The bowed rotor start risk model 206 can output the motoring time tmotoring to a motoring controller 208. The motoring controller 208 uses a dynamic control calculation in order to determine a required valve position of the starter valve 116A, 116B used to supply an air supply or starter air supply 114 to the engine 10 in order to limit the motoring speed of the engine 10 to the target speed Ntarget due to the position of the starter valve 116A, 116B… the dynamic control of the valve position (e.g., open state of the valve (e.g., fully open, 1/2 open, 1/4 open, etc.) in order to limit the motoring speed of the engine 10) is controlled via duty cycle control (on/off timing using pulse width modulation) of electromechanical device 110 for discrete starter valve 116A…”); and  
upon detecting a start indication for the engine (Para 63 - “…during an engine command start…”), motoring the engine for the motoring duration and at the motoring interval (Paras 63 and 64 - “…during an engine command start, the bowed rotor start risk model 206 of the system 200 may be referenced…in order to determine the duration of the modified start sequence wherein motoring of the engine 10 at a reduced speed Ntarget without fuel and ignition is required… The bowed rotor start risk model 206 can output the motoring time tmotoring to a motoring controller 208. The motoring controller 208 uses a dynamic control calculation in order to determine a required valve position of the starter valve 116A, 116B used to supply an air supply or starter air supply 114 to the engine 10 in order to limit the motoring speed of the engine 10 to the target speed Ntarget due to the position of the starter valve 116A, 116B… the dynamic control of the valve position (e.g., open state of the valve (e.g., fully open, 1/2 open, 1/4 open, etc.) in order to limit the motoring speed of the engine 10) is controlled via duty cycle control (on/off timing using pulse width modulation) of electromechanical device 110 for discrete starter valve 116A”).
Re claim 12:
Virtue discloses the system (200) of claim 9 (as described above), wherein the processing unit (102) is configured for obtaining the at least one value of the at least one engine parameter (Tcore)(see Fig. 4 and Paras 55-56 - “…onboard model 202 and core temperature model 204 may both be part of controller 102… core temperature model 204 that synthesizes or provides a heat state (Tcore) of the gas turbine engine 10…”) further comprising obtaining at least one of an elapsed time since a last shutdown of the engine, a period of time spent by the engine at ground idle prior to the last shutdown of the engine, an ambient pressure, an ambient temperature, a main oil temperature of the engine, a main oil pressure of the engine, and a vibration level of the engine (10)(see Fig. 4 at 132, Fig. 5 at 302, Para 51, and Para 73 (“vibration data 132 from vibration signal processing 130”)).
Re claim 13:
Virtue discloses the system (200) of claim 9 (as described above), wherein the processing unit (102) is configured for measuring the second temperature (T2)(see Fig. 4 and Para 59 - “…start risk model 206 of the controller 102 is provided with…T2…”) comprising measuring at least one of an inlet temperature of the engine (10) and an outside air temperature (Para 59 - “…ambient temperature of the air provided to the inlet of the engine 10…”).
Re claim 15:
Virtue discloses the system (200) of claim 9 (as described above), wherein the processing unit (102) is configured for motoring the engine (10)(see Fig. 4 and Para 65 - “…motoring controller 208…may be part of controller 102…”) comprises rotating the engine (10) at a rotational speed lower than a resonant speed (Para 38 - “…During a dry motoring sequence, a starter air pressure valve can be modulated to limit high rotor speed below high spool resonance speed and prevent rub during dry motoring operation…”) of a rotor (Para 38 - “…During a dry motoring sequence, a starter air pressure valve can be modulated to limit high rotor speed below high spool resonance speed and prevent rub during dry motoring operation…”) of the engine (10), for the motoring duration and at the motoring interval (Paras 63 and 64 - “…during an engine command start, the bowed rotor start risk model 206 of the system 200 may be referenced…in order to determine the duration of the modified start sequence wherein motoring of the engine 10 at a reduced speed Ntarget without fuel and ignition is required… The bowed rotor start risk model 206 can output the motoring time tmotoring to a motoring controller 208. The motoring controller 208 uses a dynamic control calculation in order to determine a required valve position of the starter valve 116A, 116B used to supply an air supply or starter air supply 114 to the engine 10 in order to limit the motoring speed of the engine 10 to the target speed Ntarget due to the position of the starter valve 116A, 116B… the dynamic control of the valve position (e.g., open state of the valve (e.g., fully open, 1/2 open, 1/4 open, etc.) in order to limit the motoring speed of the engine 10) is controlled via duty cycle control (on/off timing using pulse width modulation) of electromechanical device 110 for discrete starter valve 116A”, and Para 38 - “…During a dry motoring sequence, a starter air pressure valve can be modulated to limit high rotor speed below high spool resonance speed and prevent rub during dry motoring operation…”).
Re claim 16:
Virtue discloses the system (200) of claim 9 (as described above), wherein the processing unit (102) is configured for automatically initiating motoring of the engine (10) upon detecting the start indication for the engine (Para 38 - “…automated initiation of a dry motoring sequence prior to engine start…” and Para 82 - “…controller 102 may be programmed to automatically take the necessary measures in order to provide for a modified start sequence without pilot intervention other than the initial start request…”).
Re claim 17:
Virtue discloses a non-transitory computer readable medium (Para 46 - “…controller 102 may include memory to store instructions that are executed by one or more processors… the memory may include random access memory (RAM), read only memory (ROM), or other electronic, optical, magnetic, or any other computer readable medium onto which is stored data and control algorithms in a non-transitory form…”) having stored thereon program code (Para 46 - “…controller 102 may include memory to store instructions that are executed by one or more processors…”) executable by a processor (102, controller - Para 46 (a type of processor as described in Para 46 - “…controller 102 may include memory to store instructions that are executed by one or more processors…”)) for: 
obtaining, during a current operating cycle of the engine, at least one value of at least one engine parameter (Tcore- shutdown, current or most recently determined heat state of the engine - Para 58 (a type of at least one value of at least one engine parameter); T3, compressor exit gas temperature - Para 56; 132 - vibration data from vibration signal processing (Tcore shutdown, T3, and 132 are collectively at least one engine parameter)) prior to a shutdown of the engine (Paras 57-58 - “…heat state of the engine 10 during use or Tcore is determined or synthesized by the core temperature model 204 as the engine 10 is being run… At engine shutdown, the current or most recently determined heat state of the engine or Tcore shutdown of the engine 10 is recorded…” (Tcore shutdown is Tcore at shutdown and Tcore is described being determined as the engine is being run and therefore Tcore shutdown is obtained during a current operating cycle prior to shutdown of the engine); Para 27 - “T3 and W25 are determined or synthesized by the onboard model 202 and/or the controller 102 as the engine 10 is being operated” (for T3 to be determined as the engine is being operated requires obtaining T3 during a current operating cycle of the engine prior to shutdown of the engine); Para 73 - “…At block 302 , the controller 102 receives a vibration input indicative of an actual vibration level of the gas turbine engine 10 and a speed input indicative of a rotor speed of the gas turbine engine 10…” (see Fig. 7 where vibration is shown plotted against rotor speed which indicated vibration level is obtained while engine is being operated)), the at least one value of the at least one engine parameter (Tcore shutdown, T3, and 132) comprising a maximum value of a first temperature internal to the engine (T3, compressor exit temperature - Para 56 (T3 is shown as a type of temperature internal to engine 10 in Fig. 1), the maximum value reached during a last operating cycle of the engine (Para 57 - “T3 and W25 are determined or synthesized by the onboard model 202 and/or the controller 102 as the engine 10 is being operated.” (T3 is described being obtained while engine is being operating and therefore must include a maximum value reached during a last operating cycle of the engine)); 
measuring a second temperature external to the engine (T2, ambient temperature of the air provided to the inlet of the engine 10 - Para 59)(Para 59 - “During an engine start sequence…bowed rotor start risk model 206 is also provided with…ambient temperature of the air provided to the inlet of the engine 10 Tinlet or T2.  T2 is a sensed value…”); 
determining a motoring duration (tmotoring, estimated period of motoring - Para 60) and a motoring interval (Para 64 - “…The bowed rotor start risk model 206 can output the motoring time tmotoring to a motoring controller 208. The motoring controller 208 uses a dynamic control calculation in order to determine a required valve position of the starter valve 116A, 116B used to supply an air supply or starter air supply 114 to the engine 10 in order to limit the motoring speed of the engine 10 to the target speed Ntarget due to the position of the starter valve 116A, 116B… the dynamic control of the valve position (e.g., open state of the valve (e.g., fully open, 1/2 open, 1/4 open, etc.) in order to limit the motoring speed of the engine 10) is controlled via duty cycle control (on/off timing using pulse width modulation) of electromechanical device 110 for discrete starter valve 116A…” (on/off timing of starter valve is a type of motoring interval (see Para 28 of instant specification))) for the engine (10) based on at least the first temperature and the second temperature (Para 60 - “…bowed rotor start risk model 206 maps core temperature model data with time data and ambient temperature data to establish a motoring time tmotoring…”; Para 64 - “…The bowed rotor start risk model 206 can output the motoring time tmotoring to a motoring controller 208. The motoring controller 208 uses a dynamic control calculation in order to determine a required valve position of the starter valve 116A, 116B used to supply an air supply or starter air supply 114 to the engine 10 in order to limit the motoring speed of the engine 10 to the target speed Ntarget due to the position of the starter valve 116A, 116B… the dynamic control of the valve position (e.g., open state of the valve (e.g., fully open, 1/2 open, 1/4 open, etc.) in order to limit the motoring speed of the engine 10) is controlled via duty cycle control (on/off timing using pulse width modulation) of electromechanical device 110 for discrete starter valve 116A…”); and 2105002993-2803US / 125361 US01 
upon detecting a start indication for the engine (Para 63 - “…during an engine command start…”), motoring the engine for the motoring duration and at the motoring interval (Paras 63 and 64 - “…during an engine command start, the bowed rotor start risk model 206 of the system 200 may be referenced…in order to determine the duration of the modified start sequence wherein motoring of the engine 10 at a reduced speed Ntarget without fuel and ignition is required… The bowed rotor start risk model 206 can output the motoring time tmotoring to a motoring controller 208. The motoring controller 208 uses a dynamic control calculation in order to determine a required valve position of the starter valve 116A, 116B used to supply an air supply or starter air supply 114 to the engine 10 in order to limit the motoring speed of the engine 10 to the target speed Ntarget due to the position of the starter valve 116A, 116B… the dynamic control of the valve position (e.g., open state of the valve (e.g., fully open, 1/2 open, 1/4 open, etc.) in order to limit the motoring speed of the engine 10) is controlled via duty cycle control (on/off timing using pulse width modulation) of electromechanical device 110 for discrete starter valve 116A”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Virtue, Jr. et al. (U.S. 2017/0234231), as applied to claims 1 and 9 above, in view of Feulner et al. (U.S. 2017/0234236).
Re claim 3:
Virtue discloses the method (Figs. 4-5) of claim 1 (as described above).
Virtue fails to disclose wherein the first temperature comprises one of a turbine inlet temperature of the engine, an interstage turbine temperature of the engine, and an exhaust gas temperature of the engine.
Feulner teaches wherein a first temperature (Para 45 - “…temperature values at stations 4 (T4), 4.5 (T4.5), and/or 5 (T5) can be used as an engine rotor temperature…”) comprises a turbine inlet temperature (T4, temperature at an exit of the combustor - Para 45 (shown as a type of turbine inlet temperature in Fig. 1)) of an engine (10, gas turbine engine - Para 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the first temperature of Feulner could have been used as the first temperature of Virtue because the first temperature of Virtue (Virtue; T3) is a compressor exit gas temperature (Virtue; Para 56) and Feulner teaches turbine inlet temperature can be an alternative to compressor exit gas temperature (Feulner; Para 45 - “…Station 3 is at an inlet of the combustor 56 having a temperature T3…temperature T3 at station 3 can be used to as an engine rotor temperature… Alternatively , if available , temperature values at stations 4 (T4), 4.5 (T4.5), and/or 5 (T5) can be used as an engine rotor temperature…” (T3 is shown in Fig. 1 as a type of compressor exit gas temperature)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the first temperature of Feulner as the first temperature of Virtue for the advantage of an alternative temperature which would give more flexibility in the design of the system (Feulner; Para 45 - T3 and T4 are described as alternatives to each other).
Re claim 11:
Virtue discloses the system (200) of claim 9 (as described above), wherein the processing unit (102) is configured for obtaining the first temperature (T3)(see Fig. 4 and Para 55 - “…system 200 includes an onboard model 202 operable to produce a compressor exit temperature T3…onboard model 202 and core temperature model 204 may both be part of controller 102”).
Virtue fails to disclose wherein obtaining the first temperature comprises obtaining one of a turbine inlet temperature of the engine, an interstage turbine temperature of the engine, and an exhaust gas temperature of the engine.
Feulner teaches wherein obtaining a first temperature (Para 45 - “…temperature values at stations 4 (T4), 4.5 (T4.5), and/or 5 (T5) can be used as an engine rotor temperature…”) comprises obtaining a turbine inlet temperature (T4, temperature at an exit of the combustor - Para 45 (shown as a type of turbine inlet temperature in Fig. 1)) of an engine (10, gas turbine engine - Para 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the first temperature of Feulner could have been used as the first temperature of Virtue because the first temperature of Virtue (Virtue; T3) is a compressor exit gas temperature (Virtue; Para 56) and Feulner teaches turbine inlet temperature can be an alternative to compressor exit gas temperature (Feulner; Para 45 - “…Station 3 is at an inlet of the combustor 56 having a temperature T3…temperature T3 at station 3 can be used to as an engine rotor temperature… Alternatively , if available , temperature values at stations 4 (T4), 4.5 (T4.5), and/or 5 (T5) can be used as an engine rotor temperature…” (T3 is shown in Fig. 1 as a type of compressor exit gas temperature)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the first temperature of Feulner as the first temperature of Virtue for the advantage of an alternative temperature (Feulner; Para 45) which would give more flexibility in the design of the system (Feulner; Para 45 - T3 and T4 are described as alternatives to each other).
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6 and 14 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “computing a sum of the at least one first value for the motoring duration, the second value for the motoring duration, and a pre-determined starting duration for determining the motoring duration; and computing a sum of the at least one first value for the motoring interval, the second value for the motoring interval, and a pre-determined starting interval for determining the motoring interval” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 6 and 14.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/7/22